Citation Nr: 1828823	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-27 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a dental disability, claimed as secondary to GERD.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO denied the Veteran's claims for service connection for GERD and for a dental disability.  In April 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014.

In May 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  During the Board hearing, the Veteran and his representative submitted additional evidence in support of the claims on appeal.  Although not required, as the VA Form 9 in this case was received after February 2, 2013, the Veteran did provide a waiver of initial consideration by the AOJ of this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2017); see also Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).  A transcript of the hearing has been associated with the claims file.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the matter of the Veteran's entitlement to service connection for a dental disorder for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated by the AOJ.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  Therefore, the Board does not have jurisdiction over this matter, it is referred to the AOJ for appropriate action-to include referral the claim for dental treatment to the appropriate VA Medical Center.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

In connection with the Veteran's claim for service connection for GERD, the Veteran underwent a VA esophageal conditions examination in May 2012, at which time the VA examiner confirmed a current diagnosis of GERD and opined that the Veteran's GERD was less likely than not incurred in or caused by service.  The VA examiner reasoned that there were no complaints during military service of GERD or symptoms specifically associated with GERD, including reflux and regurgitation.  In this regard, the VA examiner noted consideration of an August 1976 service treatment record (showing complaints of indigestion, nausea, vomiting, and abdominal pain relieved by bowel movement, as well as a diagnosis of gastritis and irritable colon) and a November 1978 service treatment record (showing complaints of vague epigastric distress, as well as a diagnosis of gastritis vs. functional abdominal pain), and stated that the diagnoses in theses service treatment records were not the same condition as GERD and were not related, and that the symptoms described in these service treatment records were not consistent with a diagnosis of GERD.  In addition, the VA examiner reasoned that on his December 1978 service separation examination, the Veteran had a normal clinical evaluation without evidence of GERD or symptoms associated with GERD.  Moreover, the VA examiner reasoned that obesity and age, that occurred after military service, were most likely responsible for the Veteran's GERD, as obesity is a known cause of GERD and GERD is more common after age 40.

However, during the May 2015 Board hearing, the Veteran and his representative argued that the Veteran experienced symptoms of heartburn, reflux, and regurgitation of acid from his stomach starting in service, and that such symptoms have continued since service.  In support of the assertion that the Veteran experienced regurgitation of acid from the stomach to the mouth, the Veteran's representative pointed to service treatment records, specifically dental, in March 1976 (noting "acid ctap"), in June 1976 (noting "presents with pain unable to chew, has been macerating cheek on left side"), and in July 1978 (noting a complaint of "sensitive teeth").  The  representative also pointed to the notation of being prescribed Mylanta in the August 1976 service treatment record, mentioned above, to support the contention that the Veteran experienced GERD symptoms in service.  The Veteran and his representative also contended that the Veteran continued to treat himself with antacids following separation from service.  

Notably, it does not appear that the May 2012 VA examiner considered these notations in the service treatment records, as pointed out by the Veteran and his representative, or the assertions regarding the onset of heartburn, reflux, and regurgitation in service, and continuity of such symptoms since that time.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  Moreover, it is unclear from the VA examiner's reasoning, whether he considered the notation on the December 1978 service separation examination report of "stomach blotting (hypochlorhydria)".  See id. 

Accordingly, the Board finds that a remand of this claim for further medical opinion-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or obtain a VA opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

On remand, the AOJ should arrange to obtain an addendum opinion from the May 2012 VA examiner, or from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the individual designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to a scheduled examination, without good cause, may well result in denial of his claim for service connection.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Regarding the claim for service connection for a dental disability, the Board notes that the Veteran has claimed that this disability is secondary to GERD.  As such, the claim is inextricably intertwined with the above claim for service connection that is being remanded, and they should be considered together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  For that reason, the claim for service connection for a dental disability is being remanded, as well.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Honolulu, Hawaii, and that records from those facilities dated through June 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Honolulu VAMC (and any associated facility(ies)) all outstanding records of evaluation and/or treatment of the Veteran since June 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Honolulu VAMC (and any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran, dated since June 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the May 2012 VA examiner an addendum opinion addressing the etiology of the Veteran's current GERD.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence of record, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's GERD had its onset in service or is otherwise medically-related to service.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence-to include, (1) the August 1976 service treatment record (showing complaints of indigestion, nausea, vomiting, and abdominal pain relieved by bowel movement, a diagnosis of gastritis and irritable colon, and treatment with Mylanta), (2) the November 1978 service treatment record (showing complaints of vague epigastric distress, as well as a diagnosis of gastritis vs. functional abdominal pain), (3) the March 1976 service dental treatment record (noting "acid ctap"), (4) the June 1976 service dental treatment record (noting "presents with pain unable to chew, has been macerating cheek on left side"), (5) the July 1978 service dental treatment record (noting a complaint of "sensitive teeth"), and (6) the December 1978 service separation examination report (noting "stomach blotting (hypochlorhydria)")-as well as all lay assertions-to include the Veteran's assertions as to treatment, and the nature, onset and continuity of symptoms.

The physician is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims) and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




